Order, Family Court, New York County (Richard Ross, J.), entered on or about June 17, 1999, which granted petitioner’s application for custody of the subject child, with supervised visits by respondent, unanimously affirmed, without costs.
The award of custody in favor of petitioner is amply supported by evidence that, inter alia, respondent interfered with petitioner’s visitation rights (see Matter of Michael C., 282 AD2d 407 [2001], lv denied 96 NY2d 722 [2001]) and resides with a boyfriend who has an extensive criminal history that includes drug-related convictions (cf. Matter of Joseph Emmanuel N., 292 *462AD2d 295 [2002]), and that petitioner is better able to provide for the child’s emotional, intellectual and other needs, including a nurturing home and family (see Eschbach v Eschbach, 56 NY2d 167, 172, 173 [1982]). Concur—Nardelli, J.P., Andrias, Sullivan, Ellerin and Gonzalez, JJ.